Citation Nr: 1636921	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-27 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of overpayment of VA pension benefits in the amount of  $57,706.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a waiver of overpayment of VA pension benefits in the amount of  $57,706.00.  He contends that repayment would create an undue financial hardship for him.  According to the record, the overpayment was created in June 2010, when the Veteran's pension benefits were terminated retroactively effective February 1, 2006, due to the Veteran not submitting Eligibility Verification Reports that were requested.
  
A review of the record reveals that there are documents concerning the Veteran's claim for waiver of overpayment that are not associated with the claims file and must be obtained.  Missing documents from the file include letters sent to the Veteran's spouse in September 2009 and January 2010, a September 2009 statement in support of claim from the Veteran, letters sent to the Veteran in June and July 2010 explaining that an overpayment of pension benefits had been created and notified him of his right to request a waiver of such overpayment, a December 2010 letter denying the Veteran's request for a waiver, an August 2012 letter notification letter to the Veteran regarding the reopening of his benefits, and an October 2012 decision upholding the denial.  Also, a May 2013 COWC Case Details record indicates that an Income Verification Match (IVM) folder was requested and obtained, and this file could possibly contain the missing documents as well as other relevant information.  A February 2016 deferred rating decision noted that some of the IVM source documents were missing.  IVM folders are maintained separate from the Veteran's electronic record, and require special processing.  The Board has conducted a search and has determined that the Veteran's IVM folder is not at the Board.  Appropriate steps should be taken to ensure that the IVM folder is associated with the claims file.

Also, the record reflects that in March 2016, the Philadelphia RO reopened pension benefits effective February 1, 2006, and terminated benefits effective July 1, 2010.  The Veteran has indicated that this award resulted in a reduction of his overpayment, and a February 2016 deferred rating decision indicated that it would remove the majority of the overpayment.  As such, additional development must be undertaken to recalculate the balance of any remaining overpayment owed by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is requested to locate the following documents that are listed in the October 2012 SOC and associate them with the claims file.  These documents include, but are not limited to, the following:

a)  Letters sent to the Veteran's spouse in September 2009 and January 2010;

b)  A September 2009 statement in support of claim from the Veteran;

c)  Letters sent to the Veteran in June 2010 and July 2010 explaining that an overpayment of pension benefits had been created and notified him of his right to request a waiver of such overpayment; 

d)  The December 2010 letter denying the Veteran's request for a waiver;

e)  The August 2012 letter notification letter to the Veteran regarding the reopening of his benefits;

f)  An October 2012 decision upholding the denial of a waiver.     

2.  Also, associate the IVM folder with the claims file.  Follow appropriate guidelines to safeguard the IVM folder in its transmittal to the Board.  In such a case, any further adjudication of this claim should take into consideration the existence of the IVM folder.

3.  Take appropriate steps to recalculate the balance of the Veteran's outstanding overpayment of VA pension  benefits, in light of the March 2016 reopening of pension benefits from February 1, 2006 to July 1, 2010.  

4.  After undertaking any other development deemed appropriate,  readjudicate the issue on appeal.  If the  benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




